Title: To James Madison from Caesar A. Rodney, 27 September 1810
From: Rodney, Caesar A.
To: Madison, James


My Dear Sir,Wilmington Sept. 27. 1810.
The enclosed were received by the mail of this day. They contain very ample testimony of Col. Munroe’s principles & qualifications. If the fact stated by Mr. Clay, be correct, of which I have not the least doubt, it would furnish a sufficient excuse for selecting a character from Kentucky.
The late Governor Sullivan would have been a suitable person to have succeeded judge Cushing. So is the late Governor Lincoln if his health will admit of it, tho’ I have understood he is likely to loose his eye sight. He is a sound lawyer, & what is more an upright honest man. I fear Bidwell has injured himself too much to be thought of. Yours Truly & Affecy.
C. A. Rodney
